DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 10, and 12-15 are objected to because of the following informalities:  
In claim 1, line 3, “and second segment” should be “and a second segment”
In claim 1, page 2, line 1, “opposite side” should be “opposite sides”
In claim 10, line 1, “claim 9 wherein” should be “claim 9, wherein” (add comma)
In claims 12-15, line 1 respectively, “the wound segments configured” should be “the wound segments are configured”
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-7, 17, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-8 of U.S. Patent No. 11,141,568. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of the instant claims are anticipated as follows:

Instant claims
Patent claims
1. A steerable catheter comprising: 

a tube (2) having a proximal end (4), a distal end (5), and a lumen extending therebetween, said tube (2) having a first segment (2d) proximate said distal end and second segment (2w) that extends proximally from said first segment (2d) toward said proximal end, 

a first pull wire (12) disposed within a first side lumen of the tube (2) and a second pull wire (13) disposed within a second side lumen of the tube (2), and extending from the distal end (5) to the proximal end (4) of the tube (2), 

said first and second pull wires comprising first and second wound segments (12w, 13w) which are wound about a longitudinal axis of the tube in the second segment (2w) of the tube, with the first wound segment (12w) and the second wound segment (13w) dispersed circumferentially about the longitudinal axis of the tube (2); 

wherein the wound segments (12w, 13w) are configured to reduce whipping when the tube (2) is rotated around the longitudinal axis of the tube (2); 

wherein the first pull wire (12) extends proximally from the first wound segment (12w) in a straight proximal segment of the first pull wire (12p) and the second pull wire (13) extends proximally from the second wound segment (13w), in a straight proximal segment of the second pull wire (13p), and said straight proximal segment of the first pull wire (12p) and said straight proximal segment of the second pull wire (13p) extend proximally on opposite side of the tube (2); and 












further comprising: 

a handle (3) fixed to the tube (2), said handle comprising: means for selectively tensioning the first pull wire without tensioning the second pull wire, or tensioning the second pull wire without tensioning the first pull wire, to provide bidirectional steering of the deflectable segment.




wherein 

the first pull wire (12) extends proximally from the first wound segment (12w) in a straight proximal segment of the first pull wire (12p) and the second pull wire (13) extends proximally from the second wound segment (13w), in a straight proximal segment of the second pull wire (13p), and said straight proximal segment of the first pull wire (12p) and said straight proximal segment of the second pull wire (13p) extend proximally on opposite side of the tube (2)
1. A steerable catheter comprising: 

a tube (2) having a proximal end (4), a distal end (5), and a lumen extending therebetween, said tube (2) having a first segment (2d) proximate said distal end and second segment (2w) that extends proximally from said first segment (2d) toward said proximal end, 

a first pull wire (12) disposed within a first side lumen of the tube (2) and a second pull wire (13) disposed within a second side lumen of the tube (2), and extending from the distal end (5) to the proximal end (4) of the tube (2), 

said first and second pull wires comprising first and second wound segments (12w, 13w) which are wound about a longitudinal axis of the tube in the second segment (2w) of the tube, with the first wound segment (12w) and the second wound segment (13w) dispersed circumferentially about the longitudinal axis of the tube (2); 

wherein the wound segments (12w, 13w) are configured to reduce whipping when the tube (2) is rotated around the longitudinal axis of the tube (2); 












wherein the first pull wire (12) extends distally within the first segment (12d) of the tube (2) from the first wound segment (12w) in a straight distal segment of the first pull wire (12d) and the second pull wire (13) extends distally within the first segment (12d) of the tube (2) from the second wound segment (13w), in a straight distal segment of the second pull wire (13d), and said straight distal segment of the first pull wire (12d) and said straight distal segment of the second pull wire (13d) extend distally on opposite sides of the tube (2), 

a handle (3) fixed to the tube (2), said handle comprising: means for selectively tensioning the first pull wire without tensioning the second pull wire, or tensioning the second pull wire without tensioning the first pull wire, to provide bidirectional steering of the deflectable segment.


4. The steerable catheter of claim 1, 

wherein: 

the first pull wire (12) extends proximally from the first wound segment (12w) in a straight proximal segment of the first pull wire (12p) and the second pull wire (13) extends proximally from the second wound segment (13w), in a straight proximal segment of the second pull wire (13p), and said straight proximal segment of the first pull wire (12p) and said straight proximal segment of the second pull wire (13p) extend proximally on opposite side of the tube (2).


Instant
4
5
6
7
17
19
Patent
5
6
7
8
5
6


Claims 2-3, 16, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-6 of U.S. Patent No. 11, 141, 568 in view of Sutermeister et al (US 2015/0174363). 
Regarding claims 2-3, Sutermeister et al (US 2015/0174363) teaches duplicating pull wires of a steerable catheter to be parallel to one another in order to have more complex steering (¶0030). Winding such wires to cross one another would have been the only other known solution. A person of ordinary skill in the art could have pursued either known solution with a reasonable expectation of success. As such, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to wind the wires either in parallel or counter-wound since it has been held that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. 
Because of its dependency on claim 2, claims 16 and 18 are obvious in view of patent claims 1 and 4-6 and the modification in view of Sutermeister.
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-6 of U.S. Patent No. 11, 141, 568 in view of Miller (US 2012/0123327). 
Regarding claim 8, Miller (US 2012/0123327) teaches a steerable catheter (10; Fig. 1) that comprises three turns (Fig. 4D1) as providing sufficient winding to use the device. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the device of the patent to provide wound sections with three turns as taught by Miller in order to provide sufficient structure to provide controlled complex steering. 
Claims 11-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-6 of U.S. Patent No. 11, 141, 568 in view of Webler et al (US 2004/0059288).
Regarding claims 11-15, Webler et al (US 2004/0059288) teaches a steerable catheter with a wound segment to reduce whipping (¶0067) being fully capable of doing so while being constrained within a curve. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the patent claims to be fully capable of maintaining its properties while being constrained as taught by Webler to provide sufficient structure to use the device as intended. 
Allowable Subject Matter
Claims 1-19 would be allowable if the above nonstatutory rejection were overcome. 
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art of record, Miller (US 2012/0123327) in view of Webler et al (US 2004/0059288), fails to disclose or make obvious a device as described in claim 1. Specifically, Miller in view of Webler fails to disclose or make obvious a steerable catheter, in combination with all of the other elements of the claim, comprising “first and second pull wires comprising first and second wound segments which are wound about a longitudinal axis of the tube in the second segment of the tube,” “wherein the wound segments are configured to reduce whipping when the tube is rotated around the longitudinal axis of the tube,” and a handle with “means for selectively tensioning the first pull wire without tensioning the second pull wire, or tensioning the second pull wire without tensioning the first pull wire, to provide bidirectional steering of the deflectable segment.” Miller teaches a steerable catheter (10; Fig. 1) with a tube (12) having a pull wire (20; Fig. 3A) wound about a longitudinal axis of the tube (Fig. 4D1) that would be obvious to duplicate to result in two pull wires. Webler teaches that a steerable catheter device can be formed to reduce whipping by spiraling the tendon around the shaft of the catheter (¶0067). However, Webler is concerned with balancing forces on the tendon (equivalent to a pull wire) in order to minimize whipping (¶0066), which is achieved by also spiraling the tendon. Similar prior art such as Schaer et al (US 2018/0279994) further acknowledges that whipping in a steerable catheter is reduced by “distribut[ing] the pull wire tension to opposite sides of the shaft” (¶0124). This teaches away from the claimed “means for selectively tensioning” each pull wire. Other methods known to a person of ordinary skill in the art to reduce whipping includes that of Chambers (US 2004/0015151), which reduces whipping by using softer materials at an intermediate point in the catheter (¶0024). As such, none of the above prior art teach or make obvious winding pull wires to reduce whipping, where the steering mechanism is actuated by only tensioning one of a pair of the pull wires as required by the claim. As such, a prima facie case of obviousness or an anticipation rejection cannot be established with respect to the claimed combination of elements as set forth in claim 1. Claims 2-19 are allowable for incorporating the above limitations due to their respective dependencies on claim 1. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIM M AHMED whose telephone number is (571)272-9536. The examiner can normally be reached M-F 9am-5pm Pacific time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TASNIM MEHJABIN AHMED/Primary Examiner, Art Unit 3783